Exhibit 10.1

EXECUTION COPY

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

Opening Transaction

To:   

Semtech Corporation

200 Flynn Road

Camarillo, California 93012-8790

A/C:    [account number] From:    Goldman, Sachs & Co. Re:    Collared
Accelerated Stock Buyback Ref. No:    As provided in the Supplemental
Confirmation Date:    May 30, 2007

This master confirmation (this “Master Confirmation”), dated as of May 30, 2007,
is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Semtech Corporation (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
Confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions, (iii) the replacement of the word “third” in
the last line of Section 5(a)(i) with the word “first” and (iv) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty, with a “Threshold Amount” of USD50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.



--------------------------------------------------------------------------------

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.

1. On the third Clearance System Business Day following the Trade Date for each
Transaction (the “Initial Settlement Date”), GS&Co. will deliver to Counterparty
a number of Shares equal to the Number of Shares for the relevant Transaction in
the manner described in Section 18, and Counterparty will pay to GS&Co. cash in
immediately available funds in an amount to be specified in the Supplemental
Confirmation (the “Initial Purchase Price”) equal to the product of the Initial
Share Price (as set forth below) and the Number of Shares. The additional terms
of each Transaction set forth below are intended to be in substance and effect
an adjustment to the Initial Purchase Price. Solely for the purposes of the
Equity Definitions, each Transaction shall be treated as if it were a Share
Forward Transaction. However, the parties acknowledge that the Transaction is a
Share buyback transaction and is not intended to effect a net issuance of shares
or raise equity capital for Counterparty. Set forth below are the terms and
conditions which, together with the terms and conditions set forth in the
related Supplemental Confirmation and the Trade Notification (in respect of the
relevant Transaction), shall govern each such Transaction.

General Terms:

 

Trade Date:    For each Transaction, as set forth in the Supplemental
Confirmation. Seller:    Counterparty Buyer:    GS&Co. Shares:    Common Stock,
$0.01 par value, of Counterparty (Ticker: SMTC) Number of Shares:    For each
Transaction, as set forth in the Supplemental Confirmation. Initial Share Price:
   For each Transaction, as set forth in the Supplemental Confirmation.
Forward Price:    For each Transaction, the Initial Share Price for such
Transaction. Exchange:    NASDAQ Global Stock Market Related Exchange(s):    All
Exchanges

Prepayment\Variable

Obligation:

   Not Applicable Counterparty Additional    Payment Amount:    For each
Transaction, as set forth in the Supplemental Confirmation. Counterparty shall
pay the Counterparty Additional Payment Amount to GS&Co. on the Initial
Settlement Date. Hedge Period:    The period from and including the Initial
Settlement Date to and including the Hedge Completion Date (as adjusted in
accordance with the provisions hereof).

Hedge Completion Date:

   For each Transaction, as set forth in the Trade Notification, to be the
Exchange Business Day on which GS&Co. finishes establishing its initial Hedge
Positions in respect of such Transaction, as determined by GS&Co. in its sole
discretion, which date shall be subject to any limitations set forth in the
Supplemental Confirmation.

 

2



--------------------------------------------------------------------------------

Hedge Period Reference Price:    For each Transaction, as set forth in the Trade
Notification, to be the arithmetic average of the VWAP Prices for each Exchange
Business Day in the Hedge Period. Cap Price:    For each Transaction, as set
forth in the Supplemental Confirmation. Floor Price:    For each Transaction, as
set forth in the Supplemental Confirmation. Collared Percentage:    For each
Transaction, as set forth in the Supplemental Confirmation. Valuation Period:   
Each Scheduled Trading Day during the period commencing on and including the
first Scheduled Trading Day following the Hedge Completion Date, to and
including the Valuation Date (but excluding any day(s) on which the Valuation
Period is suspended in accordance with Section 5 herein). Valuation Date:    For
each Transaction, the Scheduled Valuation Date set forth in the Supplemental
Confirmation (as the same may be postponed in accordance with the provisions
hereof); provided that GS&Co. shall have the right to designate any earlier date
(the “Accelerated Valuation Date”) on or after the First Acceleration Date to be
the Valuation Date by providing notice to Counterparty of any such designation
on such date. First Acceleration Date:    For each Transaction, as set forth in
the Supplemental Confirmation.

Market Disruption Event:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Hedge Period or
Valuation Period or” after the word “material,” in the third line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period or the Valuation Period,
the Calculation Agent may postpone the Hedge Completion Date or the Valuation
Date, as the case may be. In such event, the Calculation Agent must determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case such
Disrupted Day shall not be included for purposes of determining the Hedge Period
Reference Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Prices for the relevant
Scheduled Trading Days during the Hedge Period or Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Hedge Period Reference Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.

 

If a Disrupted Day occurs during the Hedge Period or the Valuation Period, as
the case may be, and each of the nine immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its reasonable
discretion, may either (i) deem such ninth Scheduled Trading Day to be an

 

3



--------------------------------------------------------------------------------

   Exchange Business Day and determine the VWAP Price for such ninth Scheduled
Trading Day and adjust the weighting of the VWAP Prices for the relevant
Scheduled Trading Days during the Valuation Period as it deems appropriate for
purposes of determining the Settlement Price based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares or (ii) disregard such day for purposes of
determining the Settlement Price and further postpone the Valuation Date as it
deems appropriate, using commercially reasonable means, to determine the VWAP
Price.

Settlement Terms:

 

Settlement Currency:    USD

Settlement Method Election:

   Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (b) if the Forward Cash Settlement Amount is
negative, the Electing Party may make a settlement method election only if the
Electing Party represents and warrants to GS&Co. in writing on the date it
notifies GS&Co. of its election that, as of such date, the Electing Party is not
aware of any material non-public information concerning itself or the Shares and
is electing the settlement method in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws. Electing Party:   
Counterparty Settlement Method    Election Date:    The earlier of (i) the fifth
Scheduled Trading Day immediately prior to the Scheduled Valuation Date and (ii)
the Accelerated Valuation Date, as the case may be. Default Settlement Method:
   Cash Settlement Forward Cash Settlement    Amount:    An amount in the
Settlement Currency equal to the sum of (i) the Number of Shares multiplied by
the Collared Percentage multiplied by:   

(A) if the Settlement Price is less than or equal to the Floor Price, (x) the
Floor Price minus (y) the Forward Price;

  

(B) if the Settlement Price is greater than the Floor Price but less than or
equal to the Cap Price, (x) the Settlement Price minus (y) the Forward Price;
and

  

(C) if the Settlement Price is greater than the Cap Price, (x) the Cap Price
minus (y) the Forward Price;

   plus    (ii) (A) the Number of Shares multiplied by (B) (x) one minus (y) the
Collared Percentage, multiplied by (C) (x) the Settlement Price minus (y) the
Forward Price.

 

4



--------------------------------------------------------------------------------

Settlement Price:

   The arithmetic mean of the VWAP Prices of the Shares for each Scheduled
Trading Day in the Valuation Period minus the Settlement Price Adjustment
Amount. Settlement Price Adjustment Amount:    For each Transaction, as set
forth in the Supplemental Confirmation. VWAP Price:    For any Exchange Business
Day, as determined by the Calculation Agent based on the NASDAQ 10b-18 Volume
Weighted Average Price per Share for the regular trading session (including any
extensions thereof) of the Exchange on such Exchange Business Day (without
regard to pre-open or after hours trading outside of such regular trading
session for such Exchange Business Day), as published by Bloomberg at 4:15 p.m.
New York time (or 15 minutes following the end of any extension of the regular
trading session) on such Exchange Business Day, on Bloomberg page “SMTC.Q
<Equity> AQR_SEC” (or any successor thereto) or, if such price is not so
reported on such Exchange Business Day for any reason, as reasonably determined
by the Calculation Agent. For purposes of calculating the VWAP Price, the
Calculation Agent will include only those trades that are reported during the
period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and pursuant to the conditions of Rule 10b-18(b)(3), each
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such
trades, “Rule 10b-18 eligible transactions”).

Net Share Settlement:

 

Net Share Settlement   

Procedures:

   If the Forward Cash Settlement Amount is positive and Counterparty has
elected that Net Share Settlement applies, Net Share Settlement shall be made in
accordance with the Counterparty Net Share Settlement Procedures attached hereto
as Annex A. If the Forward Cash Settlement Amount is negative and Counterparty
has elected that Net Share Settlement applies, GS&Co. shall deliver to
Counterparty a number of Shares equal to the Net Share Settlement Amount on the
Net Share Settlement Date. GS&Co. Net Share    Settlement:    During the GS&Co.
Share Settlement Valuation Period, GS&Co. or its affiliates will purchase Shares
in a commercially reasonable manner in light of market conditions. Net Share
Settlement    Amount:    A number of Shares equal to the number of Shares
purchased by GS&Co. (or its affiliate) during the GS&Co. Share Settlement
Valuation Period in respect of the Transaction. GS&Co. Share Settlement   
Valuation Period:    The period starting on the Exchange Business Day
immediately following the Valuation Date and ending on the day as of which
GS&Co. (or its affiliate) purchases Shares in respect of the Transaction with an
aggregate purchase price equal to the absolute value of the Forward Cash
Settlement Amount. Net Share Settlement Price:    If the Forward Cash Settlement
Amount is positive, the Relevant Price on the Net Share Valuation Date, as
reduced by the per Share amount of the underwriting discount and/or commissions
agreed to pursuant to the equity underwriting agreement contemplated by the
Counterparty Net Share Settlement Procedures.

 

5



--------------------------------------------------------------------------------

Relevant Price:

   As provided in Section 1.23(b) of the Equity Definitions; provided that
Section 1.23(b) of the Equity Definitions is hereby amended by replacing each
occurrence therein of “the Valuation Date or Averaging Date, as the case may
be,” with the term “such day.” Valuation Time:    As provided in Section 6.1 of
the Equity Definitions; provided that Section 6.1 of the Equity Definitions is
hereby amended by inserting the words “Net Share Valuation Date,” before the
words “Valuation Date” in the first and third lines thereof. Net Share Valuation
Date:    The Exchange Business Day immediately following the Valuation Date. Net
Share Settlement Date:    If the Forward Cash Settlement Amount is positive, the
date that is one Settlement Cycle immediately following the Valuation Date. If
the Forward Cash Settlement Amount is negative, the date that is one Settlement
Cycle immediately following the last day of the GS&Co. Share Settlement
Valuation Period. Reserved Shares:    Initially, 7,000,000 Shares. The Reserved
Shares may be increased or decreased in a Supplemental Confirmation.

Share Adjustments:

 

Potential Adjustment Event:

   Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event. Extraordinary Dividend:    For any calendar quarter, any
dividend or distribution on the Shares with an ex-dividend date occurring during
such calendar quarter (other than any dividend or distribution of the type
described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the Equity
Definitions). (a “Dividend”) the amount or value of which (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
Ordinary Dividend Amount:    For each Transaction, as set forth in the
Supplemental Confirmation. Method of Adjustment:    Calculation Agent Adjustment

Extraordinary Events:

Consequences of

Merger Events and

Tender Offers:

 

(a) Share-for-Share:

   Modified Calculation Agent Adjustment. (b) Share-for-Other:    Cancellation
and Payment (c) Share-for-Combined:    Component Adjustment

 

6



--------------------------------------------------------------------------------

Determining Party:

   GS&Co.

 

Tender Offer:

   Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing the reference therein to “10%” with “20% or, in the case
that the person making such Tender Offer is the Counterparty or any of its
subsidiaries or affiliates, 10%.” Nationalization, Insolvency or    Delisting:
   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); and if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions (to the
extent applicable), Section 6 of the Agreement shall apply to such Affected
Transactions; provided that if such Additional Termination Event has occurred as
a result of an Acquisition Transaction Announcement (as defined below), then for
purposes of calculating the amount under Section 6(e) of the Agreement in
respect of such Additional Termination Event, the Floor Price and/or Cap Price
shall be deemed to have been subject to Modified Calculation Agent Adjustment
prior to such calculation.

Additional Disruption Events:

 

(a)    Change in Law:    Applicable (b)    Insolvency Filing:    Applicable (c)
   Loss of Stock Borrow:    Applicable; provided that Sections 12.9(a)(vii) and
12.9(b)(iv) of the Equity Definitions shall be amended by deleting the words “at
a rate equal to or less than the Maximum Stock Loan Rate” and replacing them
with “at a rate of return equal to or greater than zero”.    Hedging Party:   
GS&Co.    Determining Party:    GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

 

7



--------------------------------------------------------------------------------

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:    Applicable Counterparty Net Share   
Settlement Upon Early    Termination:    Counterparty shall have the right, in
its sole discretion, in lieu of making any payment required to be made by it
pursuant to Sections 6(d) and 6(e) of the Agreement following the occurrence of
an Early Termination Date in respect of the Transaction (other than any Early
Termination Date occurring as a result of a Share-for-Other or
Share-for-Combined Merger Event or Tender Offer in respect of the portion of the
consideration for the Shares consisting of cash), to elect to settle its
obligation to pay the Early Termination Amount in Shares in accordance with the
terms, and subject to the conditions, for Net Share Settlement herein by giving
written notice to GS&Co. of such election on the day that the notice fixing an
Early Termination Date is effective. If Counterparty elects Net Share Settlement
under such circumstances: (a) the Net Share Valuation Date shall be the Early
Termination Date, (b) the Net Share Settlement Date shall be deemed to be the
Exchange Business Day immediately following the Early Termination Date and (c)
all references to Forward Cash Settlement Amount in Annex A hereto shall be
deemed references to the Early Termination Amount. Early Termination Amount:   
In respect of any Early Termination Date, the relevant amount determined
pursuant to Section 6(e) of the Agreement (applying Loss). GS&Co. Net Share
Settlement    Upon Early Termination:    Counterparty shall have the right, in
its sole discretion, in lieu of receiving any payment required to be made by
GS&Co. pursuant to Sections 6(d) and 6(e) of the Agreement following the
occurrence of an Early Termination Date in respect of the Transaction (other
than any Early Termination Date occurring as a result of a Share-for-Other or
Share-for-Combined Merger Event or Tender Offer in respect of the portion of the
consideration for the Shares consisting of cash) elect, by written notice to
GS&Co. no later than the relevant Early Termination Date, for GS&Co. to deliver
to Counterparty a number of Shares with a value, as determined by the
Calculation Agent using commercially reasonable means, equal to the relevant
Early Termination Amount (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account a number of
factors, including the market price of the Shares on the date of early
termination and the prices at which GS&Co. (or its affiliate) purchases Shares
to fulfill its delivery obligations under this provision); provided that such
Shares shall be delivered on a date selected by GS&Co. as promptly as
practicable.

Transfer:

   Neither party may transfer its rights or obligations under this Transaction
except in accordance with Section 7 of the Agreement; provided however that
GS&Co. may assign its rights and delegate its obligations hereunder, in whole or
in part, to any affiliate (an “Assignee”) of GS&Co., effective on the date (the
“Transfer Effective Date”) of delivery to Counterparty of an executed acceptance
and assumption by the Assignee (an “Assumption”) of the transferred obligations
of GS&Co. under this Transaction (the “Transferred Obligations”), so long as (i)
Counterparty will not immediately after and as a result of the assignment be
required to pay to the Assignee an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e) of the Agreement) greater than the amount in
respect of which Counterparty would have been required to pay to GS&Co. in

 

8



--------------------------------------------------------------------------------

   the absence of such assignment; and (ii) Counterparty will not immediately
after and as a result of the assignment receive a payment from which an amount
has been withheld or deducted, on account of a Tax under Section 2(d)(i) of the
Agreement (except in respect of interest under Section 2(e), 6(d)(ii), or 6(e)
of the Agreement), in excess of that which GS&Co. would have been required to so
withhold or deduct in the absence of such assignment, unless the Assignee would
be required to make additional payments pursuant to Section 2(d)(i)(4) of the
Agreement corresponding to such withholding or deduction. On the Transfer
Effective Date, (a) GS&Co. shall be released from all obligations and
liabilities arising under the Transferred Obligations; and (b) the Transferred
Obligations shall cease to be a Transaction(s) under the Agreement and shall be
deemed to be a Transaction under an agreement (and shall be the only Transaction
under such agreement) in the form of a 1992 ISDA Master Agreement
(Multicurrency—Cross Border) as if Assignee and Counterparty had executed such
an agreement without any Schedule attached thereto, but with the elections
specified on the first page of this Master Confirmation.
GS&Co. Payment Instructions:    Chase Manhattan Bank New York    For A/C
Goldman, Sachs & Co.    A/C #930-1-011483    ABA: 021-000021 Counterparty’s
Contact Details for Purpose of Giving Notice:    To be provided by Counterparty
GS&Co.’s Contact Details for Purpose of Giving Notice:    Telephone No.: (212)
902-8996    Facsimile No.: (212) 902-0112    Attention: Equity Operations:
Options and Derivatives    With a copy to:    Tracey McCabe    Equity Capital
Markets    One New York Plaza    New York, NY 10004    Telephone No.:    (212)
357-0428    Facsimile No.: (212) 902-3000

2. Calculation Agent. GS&Co.

3. Additional Mutual Representations, Warranties and Covenants. In addition to
the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof and the provisions of Regulation D thereunder (“Regulation
D”). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D and (iii) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

 

9



--------------------------------------------------------------------------------

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Valuation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to GS&Co. that:

(a) the purchase or writing of each Transaction and the transactions
contemplated hereby do not and will not violate Rule 13e-1 or Rule 13e-4 under
the Exchange Act;

(b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares);

(c) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(d) without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that neither GS&Co. nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of any Transaction under any accounting standards
including FASB Statements 128, 133 as amended, or 149, 150, EITF 00-19, 01-6 or
EITF 03-6 (or any successor issue statements) or under the Financial Accounting
Standards Board’s Liabilities & Equity Project;

(e) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(f) Counterparty shall report each Transaction as required under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable;

(g) Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the Relevant Period for
any Transaction unless Counterparty has provided written notice to GS&Co. of
such distribution (a “Regulation M Distribution Notice”) not later than the
Scheduled Trading Day immediately preceding the first day of the relevant
“restricted period” (as defined in Regulation M); Counterparty acknowledges that
any such notice may cause the Hedge Period, the Valuation Period and/or the
Relevant Period to be extended or suspended pursuant to Section 5 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 below; “Relevant Period” means,
for any Transaction, the period commencing on the first day of the Valuation
Period and ending on the 20th Exchange Business Day immediately following the
end of the Valuation Period or, if there is a GS&Co. Share Settlement Valuation
Period, the last day of the GS&Co. Share Settlement Period, or such earlier day
as elected by GS&Co. and communicated to Counterparty on such day;

(h) Counterparty acknowledges that each Transaction is a derivatives transaction
in which it has granted GS&Co. an option; GS&Co. may purchase shares for its own
account at an average price that may be greater than, or less than, the price
paid by Counterparty under the terms of the related Transaction;

(i) on the Trade Date for each Transaction and on each day of the Hedge Period
and the Valuation Period for such Transaction, Counterparty is not and will not
be “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation;

 

10



--------------------------------------------------------------------------------

(j) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended; and

(k) it has not and, during the Hedge Period or the Relevant Period for any
Transaction, will not enter into agreements similar to the Transactions
described herein where any initial hedge period (however defined), the initial
hedge period (howsoever defined), valuation period (however defined) or the
relevant period (however defined) in such other transaction will overlap at any
time (including as a result of extensions in such initial hedge period,
valuation period or relevant period as provided in the relevant agreements) with
any Hedge Period or the Relevant Period under this Master Confirmation. In the
event that the initial hedge period, valuation period or relevant period in any
other similar transaction overlaps with any Hedge Period or the Relevant Period
under this Master Confirmation as a result of an extension of the Valuation Date
pursuant to Section 5 herein, Counterparty shall promptly amend such transaction
to avoid any such overlap.

5. Suspension of Hedge Period and/or Relevant Period.

(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. If on any Scheduled Trading Day Counterparty delivers the Regulation M
Distribution Notice in writing (and confirms by telephone) by 8:30 a.m. New York
Time (the “Notification Time”) then such notice shall be effective as of such
Notification Time. In the event that Counterparty delivers such Regulation M
Distribution Notice in writing and/or confirms by telephone after the
Notification Time, then such notice shall be effective as of 8:30 a.m. New York
Time on the following Scheduled Trading Day or as otherwise required by law or
agreed between Counterparty and GS&Co. Upon the effectiveness of such Regulation
M Distribution Notice, the Hedge Period, Valuation Period and/or the Relevant
Period, as the case may be, shall be suspended and the Hedge Period Completion
Date or Valuation Date, as the case may be, shall be postponed for each
Scheduled Trading Day in such restricted period; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 6 below, including, without limitation, the requirement that
such notice be made at a time at which none of Counterparty or any officer,
director, manager or similar person of Counterparty is aware of any material
non-public information regarding Counterparty or the Shares.

(b) In the event that GS&Co. concludes, in its sole discretion, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from purchasing Shares on any Scheduled
Trading Day during the Hedge Period or Valuation Period, as the case may be,
GS&Co. may by written notice to Counterparty elect to suspend the Hedge Period
or Valuation Period, as the case may be, for such number of Scheduled Trading
Days as is specified in the notice. The notice shall not specify, and GS&Co.
shall not otherwise communicate to Counterparty, the reason for GS&Co.’s
election to suspend the Hedge Period or Valuation Period, as the case may be.
The Hedge Period or Valuation Period, as the case may be, shall be suspended and
the Hedge Period Completion Date or Valuation Date, as the case may be, shall be
postponed for each Scheduled Trading Day occurring during any such suspension.

(c) In the event that the Hedge Period or Valuation Period, as the case may be,
is suspended pursuant to Section 5(a) or 5(b) above during the regular trading
session on the Exchange, such suspension shall be deemed to be an additional
Market Disruption Event, and the second and third paragraphs under “Market
Disruption Event” shall apply.

(d) In the event that the Hedge Period or Valuation Period, as the case may be,
is extended pursuant to any provision hereof (including, without limitation,
pursuant to Section 11(d) below), the Calculation Agent, in its commercially
reasonable discretion, shall adjust any relevant terms of the related
Transaction if necessary to preserve as nearly as practicable the economic terms
of such Transaction prior to such extension.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5 under the Exchange Act or any other antifraud or
anti-manipulation provisions of the federal or applicable state securities laws
and that it has not entered into or altered and will not enter into or alter any
corresponding or hedging transaction or position with respect to the Shares.
Counterparty acknowledges that it is the intent of the parties that each
Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).

 

11



--------------------------------------------------------------------------------

(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

7. Counterparty Purchases.

Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof). During this time, any such purchases by Counterparty shall
be made through GS&Co., or if not through GS&Co., with the prior written consent
of GS&Co., and in compliance with Rule 10b-18 or otherwise in a manner that
Counterparty and GS&Co. believe is in compliance with applicable requirements,
it being understood that (a) purchases of Shares by holders of employee stock
options pursuant to the exercise of such employee stock options and
(b) purchases or deemed purchases of Shares by Counterparty for employees of
Counterparty in order to satisfy tax withholding obligations in connection with
compensatory grants of Shares to such employees, in each case, shall not be
considered purchases of Shares for purposes of the foregoing.

8. Additional Termination Event. The declaration of any Extraordinary Dividend
by the Issuer during the Hedge Period or Valuation Period for any Transaction
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and all Transactions hereunder as the Affected Transactions. For
the avoidance of doubt, any amount payable under Section 6(d)(ii) of the
Agreement and any Special Termination Amount (as defined below) in respect of
such Additional Termination Event shall be calculated without regard to such
Extraordinary Dividend.

9. Automatic Termination Provisions. Notwithstanding anything to the contrary in
Section 6 of the Agreement:

(a) If a Termination Price is specified in one or more Supplemental
Confirmations, then an Additional Termination Event with Counterparty as the
sole Affected Party and all Transactions to which such Supplemental
Confirmations relate as Affected Transactions will automatically occur without
any notice or action by GS&Co. or Counterparty if the price of the Shares on the
Exchange at any time falls below such Termination Price. The Exchange Business
Day that the price of the Shares on the Exchange at any time falls below the
Termination Price will be the “Early Termination Date” for purposes of the
Agreement.

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 6(d) of the Agreement,
following the occurrence of such an Additional Termination Event, GS&Co. will
notify Counterparty of the amount owing under Section 6(e) of the Agreement
within a commercially reasonable time period (with such period based upon the
amount of time, determined by GS&Co. (or any of its Affiliates) in its sole
discretion, that it would take to unwind any of its Hedge Position(s) related to
the Transaction in a commercially reasonable manner based on relevant market
indicia). For purposes of the “Counterparty Net Share Settlement Upon Early
Termination” provisions herein, the date that such notice is effective shall
constitute the Net Share Valuation Date and the Early Termination Date.

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions, Counterparty shall,

(a) prior to the opening of trading in the Shares on any day during any Hedge
Period or Valuation Period on which Counterparty makes, or expects to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act of
1933, as amended) of any Merger Transaction, notify GS&Co. of such public
announcement;

(b) promptly notify GS&Co. following any such announcement that such
announcement has been made; and

(c) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d) GS&Co. in its sole commercially reasonable discretion may (i) make
adjustments to the terms of any Transaction, including, without limitation, the
Cap Price, the Floor Price, the Hedge Period Completion Date or the Valuation
Date, as the case may be, and the Settlement Price Adjustment Amount and/or
suspending the Hedge Period, Valuation Period and/or the Relevant Period or
(ii) treat the occurrence of such public announcement as an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

11. Special Provisions Regarding Acquisition Transaction Announcements.
(a) Additional Termination Event. An Acquisition Transaction Announcement
occurring on or after the Trade Date and prior to the end of the Valuation
Period for any Transaction will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions. Notwithstanding anything to the contrary, each
Acquisition Transaction Announcement shall be deemed to be continuing from the
date of such Acquisition Transaction Announcement until the 10th Exchange
Business Day following the date of such Acquisition Transaction Announcement
(such period of time, the “Acquisition Transaction Announcement Period”). The
parties acknowledge and agree that in calculating Loss pursuant to Section 6 of
the Agreement (1) losses may be determined by reference to the fact that a
Hedging Party would be unable to adjust any Hedge Position in respect of the
relevant Transaction quickly enough to reflect changes in market conditions
between the

 

13



--------------------------------------------------------------------------------

Exchange Business Day immediately preceding an Acquisition Transaction
Announcement and the Exchange Business Day immediately following such
Acquisition Transaction Announcement (without duplication with any adjustments
in respect of that event), as well as from Losses arising from the date of such
Acquisition Transaction Announcement and (2) GS&Co. may (but need not) determine
Losses without reference to actual losses incurred but based on expected losses
assuming a commercially reasonable risk bid were used to determine Loss to avoid
awaiting the delay associated with closing out any hedge or related trading
position in a commercially reasonable manner prior to or sooner following the
designation of an Early Termination Date.

(b) First Acceleration Date. If an Acquisition Transaction Announcement occurs
on or after the Trade Date and prior to the First Acceleration Date, the First
Acceleration Date shall become the date of the first Acquisition Transaction
Announcement on or following the Trade Date. If the First Acceleration Date is
so accelerated, the Calculation Agent may extend the length of the Relevant
Period to no later than the latest final date of the Relevant Period as if the
original First Acceleration Date were the Accelerated Valuation Date.

(c) Definitions. “Acquisition Transaction” means (i) any Merger Event (for
purposes of this definition the definition of Merger Event shall be read with
the references therein to “100%” being replaced by “15%” and without reference
to the clause beginning immediately following the definition of Reverse Merger
therein to the end of such definition), Tender Offer or Merger Transaction, or
any other transaction involving the merger of Counterparty with or into any
third party, (ii) the sale or transfer of all or substantially all of the assets
of Counterparty, (iii) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 25%
of the market capitalization of Counterparty, (iv) a recapitalization,
reclassification, binding share exchange or other similar transaction and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking which may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

(d) Certain Calculation Agent Adjustments. The Calculation Agent will provide to
GS&Co. and Counterparty explanations of its calculations or determinations, each
made using commercially reasonable means, in reasonable detail in respect of an
Acquisition Transaction Announcement. If Counterparty believes in good faith
that there has been an error in any calculation in respect of an Acquisition
Transaction Announcement adjustment performed by the Calculation Agent, it shall
have the right to object. If the parties do not agree on such calculation, then
within three Scheduled Trading Days after the Counterparty notifies the
Calculation Agent of its objection, the parties will designate a mutually
acceptable leading dealer in good standing in the relevant market to make the
calculation, which shall be binding on the parties. If the parties cannot agree
on a leading dealer, then each party shall appoint a leading dealer in good
standing in the relevant market and the appointed leading dealers shall together
appoint a third leading dealer as Calculation Agent for making the relevant
calculation. The parties agree and acknowledge that the economic intent of the
parties is to preserve after an Acquisition Transaction Announcement the fair
value of the Transaction prior to the Acquisition Transaction Announcement
notwithstanding changes to the trading price of the Shares following such
Acquisition Transaction Announcement.

(e) Remedies Cumulative. For the avoidance of doubt, the occurrence of an
Acquisition Transaction Announcement is both an Additional Termination Event and
a Potential Adjustment Event and the rights and remedies resulting from it being
classified as either may each be exercised hereunder.

 

14



--------------------------------------------------------------------------------

12. Special Calculation and Settlement Following Early Termination.
Notwithstanding anything to the contrary in this Master Confirmation or any
Supplemental Confirmation hereunder, in the event that an Early Termination Date
occurs or is designated with respect to one or more Transactions (each an
“Elected Transaction” and collectively, the “Elected Transactions”), then GS&Co.
may elect, in its sole discretion, by notice to Counterparty, to have
Counterparty deliver the Number of Early Settlement Shares to GS&Co. on the date
that such notice is effective and either (x) if such amount is positive, GS&Co.
shall pay to Counterparty the Special Termination Amount or (y) if such amount
is negative, Counterparty shall either (1) pay to GS&Co. the absolute value of
the Special Termination Amount or (2) elect for the provisions set forth
opposite “Counterparty Net Share Settlement Upon Early Termination” or “GS&Co.
Net Share Settlement Upon Early Termination”, as the case may be, to apply
except that all references in such provision to “the Early Termination Amount”
shall be replaced with references to “the Special Termination Amount”.

To the extent that Counterparty elects to deliver Early Settlement Shares to
GS&Co. accompanied by an effective Registration Statement (as defined in Annex A
and satisfactory to GS&Co. in its sole discretion) covering such Shares,
Counterparty must be in compliance with the applicable conditions specified in
paragraph 3 in Annex A hereto at the time of such delivery. If Counterparty
elects to deliver Unregistered Settlement Shares (as defined in Annex A) to
GS&Co., Counterparty and GS&Co. will negotiate in good faith on acceptable
procedures and documentation relating to the sale of such Unregistered
Settlement Shares. Counterparty and GS&Co. agree that the payment of the Special
Termination Amount and the delivery of the Early Settlement Shares satisfy in
full any obligation of a party to make any payments pursuant to Section 6(e) of
the Agreement or Article 12 of the Equity Definitions, as the case may be, in
respect of the Elected Transactions.

“Number of Early Settlement Shares” means a number of Shares (“Early Settlement
Shares”) as determined by GS&Co. in a good faith and commercially reasonable
manner based on its or any of its Affiliates’ Hedge Positions with respect to
the Elected Transactions under this Master Confirmation.

“Special Termination Amount” means the sum of (a) the product of (i) the Number
of Early Settlement Shares multiplied by (ii) a per Share price (the “Early
Termination Price”) determined by GS&Co. in a good faith and commercially
reasonable manner based on relevant market indicia, including GS&Co.’s funding
costs associated with Early Settlement Shares and costs incurred or estimated to
be incurred by GS&Co. in connection with the purchase and sale of Shares in
order to close out GS&Co.’s or any of its Affiliates’ Hedge Positions with
respect to each Affected Transaction and, in the event that Counterparty
delivers Unregistered Shares to GS&Co., whether GS&Co. and Counterparty have
agreed on acceptable procedures and documentation relating to such Unregistered
Shares as described above and (b) any amount owing under Section 6(e) of the
Agreement, in respect of the Elected Transactions by GS&Co. to Counterparty
(expressed as a positive number) or by Counterparty to GS&Co. (expressed as a
negative number).

13. Acknowledgments. The parties hereto intend for:

(a) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(b) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(c) a party’s right to liquidate or terminate any Transaction, net out or offset
termination values or payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default or Termination Event under the Agreement
with respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” (as defined in the Bankruptcy Code); and

 

15



--------------------------------------------------------------------------------

(d) all payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

14. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

15. Limitation on Set-off. (a) Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts
and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Counterparty that qualify as equity contracts
(as defined under U.S. GAAP) (collectively, the “Equity Shares”) as determined
by the Calculation Agent and (B) all other Terminated Transactions under the
Agreement including, without limitation, Transactions in Shares other than those
of the Counterparty (collectively, the “Other Shares”) and the netting and
set-off provisions of the Agreement shall only operate to provide netting and
set-off (i) among Terminated Transactions in the Equity Shares and (ii) among
Terminated Transactions in the Other Shares. In no event shall the netting and
set-off provisions of the Agreement operate to permit netting and set-off
between Terminated Transactions in the Equity Shares and Terminated Transactions
in the Other Shares.

(b) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 15.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 15 shall be
effective to create a charge or other security interest. This Section 15 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey rights to GS&Co. senior to claims
of common stockholders in the event of Counterparty’s bankruptcy.

16. Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, is hereby
restated in its entirety to read as follows: “If “Calculation Agent Adjustment”
is specified as the Method of Adjustment in the related Confirmation of a Share
Forward Transaction, then following the announcement or occurrence of any
Potential Adjustment Event, the Calculation Agent may determine whether such
Potential Adjustment Event has an effect on the value of the relevant Shares or
the theoretical value of options on the Shares and, if so, may (i) make
appropriate adjustment(s), if any, to any one or more of, the Forward Price, the
Forward Floor Price, the Forward Cap Price, the Knock-in Price, the Knock-out
Price, Settlement Price Adjustment Amount, Cap Price, Floor Price and the
relevant Number of Shares and, in any case, any other variable relevant to the
exercise, settlement, payment or other terms of that Transaction as the
Calculation Agent determines appropriate and commercially reasonable to preserve
the economic intent of the parties, taking into account a theoretical hedge
position (and, for the avoidance of doubt, adjustments may be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares) and (ii) determine the effective
date(s) of the adjustment(s).”;

 

16



--------------------------------------------------------------------------------

(ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are each hereby
amended by deleting the phrase beginning with “diluting or concentrative”
through the end of the sentence and replacing them with “an effect on the value
of the relevant Shares or the theoretical value of options on the Shares” at the
end thereof; and

(iii) Section 11.2(e)(vii) of the Equity Definitions is further amended by
renumbering it as Section 11.2(e)(viii) of the Equity Definitions and adding the
following as 11.2(e)(vii) of the Equity Definitions: “(vii) an Acquisition
Transaction Announcement;”.

17. Payment Date Upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective.

18. Delivery on Initial Settlement Date. GS&Co. shall satisfy its obligation to
deliver Shares on the Initial Settlement Date by making two or more separate
deliveries of Shares on or prior to the Initial Settlement Date, as determined
by GS&Co. in its sole discretion, each of which shall be of less than 9.5% of
the number of Shares outstanding on such day, it being understood that the
aggregate number of Shares so delivered shall be equal to the Number of Shares.

19. Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

20. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification and all matters arising in connection
with the Agreement, this Master Confirmation, each Supplemental Confirmation and
each Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).

21. Offices.

(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.

(b) The Office of Counterparty for each Transaction is: 200 Flynn Road,
Camarillo, California 93012-8790.

22. Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

 

17



--------------------------------------------------------------------------------

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”

23. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

18



--------------------------------------------------------------------------------

24. Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

Yours faithfully,

GOLDMAN, SACHS & CO.

By:  

/s/ Debra Tageldein

  Authorized Signatory

 

Agreed and Accepted By:

 

SEMTECH CORPORATION

By:

 

/s/ Emeka Chukwu

Name:

  Emeka Chukwu

Title:

  Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Semtech Corporation

200 Flynn Road

Camarillo, California 93012-8790

From:    Goldman, Sachs & Co. Subject:    Collared Accelerated Stock Buyback
Ref. No:    SDB1625780862 Date:    [Insert Date]

 

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Semtech Corporation (“Counterparty” and, together with GS&Co.,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of May 30, 2007 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

   [             ], 2007

Number of Shares:

   [                    ]

Initial Share Price:

   USD[            ] per Share.

Initial Purchase Price:

   USD[                    ]

Hedge Period Completion Date:

   As set forth in the Trade Notification, but in no event later than
[            ].

Scheduled Valuation Date:

   [As set forth in the Trade Notification, to be the date that follows the
Hedge Completion Date by [            ] months.]

First Acceleration Date:

   [As set forth in the Trade Notification, to be the date that follows the
Hedge Completion Date by [            ] months.]

[Settlement Price Adjustment Amount:

   USD[        ] per Share]

Cap Price:

   As set forth in the Trade Notification, an amount equal to [    ]% of the
Hedge Period Reference Price.

Floor Price:

   As set forth in the Trade Notification, an amount equal to [    ]% of the
Hedge Period Reference Price.

Collared Percentage:

   [    ]%

Termination Price:

   USD8.00 per Share

 

A-1



--------------------------------------------------------------------------------

[Increase/Decrease in Reserved Shares]:

   [            ] Shares

Counterparty Additional Payment Amount:

   USD[zero]

Ordinary Dividend Amount:

   USD[zero]

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely,

GOLDMAN, SACHS & CO.

By:  

 

  Authorized Signatory

 

Agreed and Accepted By:

SEMTECH CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE B

 

To:   

Semtech Corporation

200 Flynn Road

Camarillo, California 93012-8790

From:    Goldman, Sachs & Co. Subject:    Collared Accelerated Stock Buyback
Ref. No:    SDB1625780862 Date:    [Insert Date]

 

--------------------------------------------------------------------------------

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Semtech
Corporation (“Counterparty”) (together, the “Contracting Parties”) on the Trade
Date specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of May 30, 2007 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.

 

Trade Date:    [            ], 2007 Hedge Completion Date:   
[                    ] [Scheduled Valuation Date:    [            ]] [First
Acceleration Date:    [                    ] (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day).] Hedge Period
Reference Price:    USD[            ] Cap Price:    USD[            ] Floor
Price:    USD[            ]

 

Yours sincerely, GOLDMAN, SACHS & CO. By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY NET SHARE SETTLEMENT PROCEDURES

1. The following Net Share Settlement Procedures shall apply to the extent that
Counterparty has elected that Net Share Settlement applies under the Master
Confirmation:

2. Net Share Settlement shall be made by delivery on the Net Share Settlement
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below with a value equal to the Forward Cash Settlement Amount (the “Registered
Settlement Shares”), with such Shares’ value based on the Net Share Settlement
Price, or a number of Shares not satisfying such conditions with a value equal
to the Forward Cash Settlement Amount (the “Unregistered Settlement Shares”),
with such Shares’ value based on the value thereof to GS&Co. (which value shall
take into account a commercially reasonable illiquidity discount), in each case
as determined by the Calculation Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by the GS&Co. (the “Registration Statement”) shall have been filed with,
and declared effective by, the Securities and Exchange Commission under the
Securities Act on or prior to the date of delivery, and no stop order shall be
in effect with respect to the Registration Statement; a printed prospectus
relating to the Registered Settlement Shares (including any prospectus
supplement thereto, the “Prospectus”) shall have been delivered to GS&Co., in
such quantities as GS&Co. shall reasonably have requested, on or prior to the
date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co. (provided, that GS&Co.
acknowledges that for so long as Counterparty is not eligible to effect the
Registration Statement on Form S-3, GS&Co. will not withhold its consent to the
form or content of the Registration Statement or Prospectus on the basis that
the Registered Settlement Shares will not be available for continuous
distribution);

(c) as of or prior the date of delivery, GS&Co. and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to GS&Co., in
its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares (each of which shall be a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, or a “qualified purchaser” as
defined in the Investment Company Act of 1940, as amended) from GS&Co. (or any



--------------------------------------------------------------------------------

affiliate of GS&Co. designated by GS&Co.) identified by GS&Co. shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); and

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales (including
through the use of customary transfer restrictions and legends on the
Unregistered Settlement Shares).

5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Net Share Settlement Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the Forward Cash Settlement Amount (such date,
the “Final Resale Date”). If the proceeds of any sale(s) made by GS&Co., the
Selling Agent or any underwriter(s), net of any fees and commissions (including,
without limitation, underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the Forward Cash Settlement Amount, GS&Co. will refund, in U.S. Dollars,
such excess to Counterparty on the date that is three (3) Business Days
following the Final Resale Date, and, if any portion of the Settlement Shares
remains unsold, GS&Co. shall return to Counterparty on that date such unsold
Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
Forward Cash Settlement Amount (the amount in U.S. Dollars by which the Net
Proceeds are less than the Forward Cash Settlement Amount being the “Shortfall”
and the date on which such determination is made, the “Deficiency Determination
Date”), Counterparty shall on the Exchange Business Day next succeeding the
Deficiency Determination Date (the “Makewhole Notice Date”) deliver to GS&Co.,
through the Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares. If Counterparty elects to deliver to GS&Co. additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Makewhole Shares shall be sold by
GS&Co. in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the Forward Cash
Settlement Amount then Counterparty shall, at its election, either make such
cash payment or deliver to GS&Co. further Makewhole Shares until such Shortfall
has been reduced to zero.



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, in no event shall the number of Settlement
Shares, be greater than the Reserved Shares minus the amount of any Shares
actually delivered under any other Transaction(s) under this Master Confirmation
(the result of such calculation, the “Capped Number”). Counterparty represents
and warrants (which shall be deemed to be repeated on each day that a
Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:

A – B

 

Where   A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and   B = the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.